DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl et al. (“Comparison of Virtual Arrays for MIMO Radar Applications based on Hexagonal Configurations”, Proceedings of 12th European Radar Conference, 2015, made of record in IDS dated 09 August 2021), hereinafter known as Dahl.
Regarding claim 1, Dahl discloses (Figs. 3-6, Sec. III) transmitting elements and receiving elements (see Fig. 3a, Sec. III) wherein the transmitting elements are arranged in a transmitting arrangement and the receiving elements are arranged in a receiving arrangement (see Fig. 3a), in each case in fields of a regularly hexagonally parqueted surface (see Fig. 3a) wherein an associated virtual antenna arrangement of virtual antenna elements results from the geometrical convolution of the 
Regarding claim 2, Dahl further discloses (Figs. 3-6, Sec. III) wherein the transmitting elements and the receiving elements are arranged without overlap in fields of a common regularly hexagonally parqueted surface (see Fig. 3b).
Regarding claim 3, Dahl further discloses (Figs. 3-6, Sec. III) wherein a plurality of transmitting elements form a transmitting element group and/or a plurality of receiving elements form a receiving element group (see Fig. 3b); and 
wherein the radar antenna arrangement has a plurality of similar transmitting element groups and/or receiving element groups (see Fig. 3b).
Regarding claim 4, Dahl further discloses (Figs. 3-6, Sec. III) the plurality of similar transmitting element groups and/or the plurality of similar receiving element groups are arranged such that the transmitting arrangement and/or the receiving arrangement has a rotational symmetry of 60 degrees or a rotational symmetry of 120 degrees (see Fig. 3b or Fig. 5b).
Regarding claim 5, Dahl further discloses (Figs. 3-6, Sec. III) wherein at least a predominant number of the transmitting elements of the transmitting arrangement are regularly distributed on a transmitting circular circumference individually or grouped in transmitting element groups each having a plurality of the transmitting elements; or
wherein at least a predominant number of the receiving elements of the receiving arrangement are regularly distributed on a receiving circular circumference individually or grouped in receiving element groups each having a plurality of the receiving elements.
Regarding claim 6, Dahl further discloses (Figs. 3-6, Sec. III) wherein a number of the receiving elements of the receiving arrangement are arranged within the receiving circular circumference; or
wherein a number of the transmitting elements of the transmitting arrangement are arranged within transmitting circumference.
Regarding claim 8, Dahl further discloses (Figs. 3-6, Sec. III) wherein the receiving elements are arranged loosely contiguous (see Fig. 3b or 5b), wherein each receiving element is surrounded by six unoccupied fields of the regularly hexagonally parqueted surface and each receiving element is adjacent to two receiving elements via at least one adjacent unoccupied field of the regularly hexagonally parqueted surface (see Fig. 3b or 5b), or
wherein the transmitting elements are arranged loosely contiguous(see Fig. 3b or 5b) , wherein each transmitting element is surrounded by six unoccupied fields of the regularly hexagonally parqueted surface and each transmitting element is adjacent to two transmitting elements via at least one adjacent unoccupied field of the regularly hexagonally parqueted surface (see Fig. 3b or 5b).
Regarding claim 9, Dahl further discloses (Figs. 3-6, Sec. III) wherein a transmitting element group or the transmitting arrangement includes three transmitting elements or a receiving element group or the receiving arrangement three receiving elements (see Fig. 3b), wherein the three transmitting elements or the three receiving elements are densely packed such that each transmitting element is directly adjacent to two other transmitting elements or each receiving element is directly adjacent to two other receiving elements (see Fig. 3b), or wherein the three transmitting elements or the three receiving elements enclose a common unoccupied field of the regularly hexagonally parqueted surface (see Fig. 5b), or wherein the three transmitting elements or the three receiving elements enclose three directly adjacent unoccupied fields of the regularly hexagonally parqueted surface and/or wherein the three transmitting elements or the three receiving elements form the corner points of a larger equilateral triangle (see Figs. 3b or 5b).
Regarding claim 10, Dahl further discloses (Figs. 3-6, Sec. III) wherein a transmitting element group or the transmitting arrangement inlcudes four transmitting elements or a receiving element group or the receiving arrangement comprises four receiving elements (see Figs. 3b), wherein three of the transmitting elements form the corner points of an equilateral triangle and wherein the fourth transmitting element is placed in the center of the equilateral triangle , or wherein three of the receiving elements form the corner points of an equilateral triangle and wherein the fourth receiving element is placed in the center of the equilateral triangle (see Fig. 3b).
	Regarding claim 16, Dahl further discloses (Figs. 3-6, Sec. III) wherein a plurality of the transmitting elements form a transmitting element group and/or a plurality of the receiving elements form a receiving element group (see Figs. 3b or 5b); wherein the radar antenna arrangement has a plurality of similar transmitting element groups and/or receiving element groups (see Figs. 3b or 5b); and wherein the plurality of similar transmitting element groups and/or the plurality of similar receiving element groups are arranged such that the transmitting arrangement and/or the receiving arrangement has a rotational symmetry of 60 degrees or a rotational symmetry of 120 degrees (see Figs. 3b or 5b).
Regarding claim 17, Dahl further discloses (Figs. 3-6, Sec. III) wherein the receiving circular circumference is identical to the transmitting circular circumference (see Figs. 3b or 5b).
Regarding claim 18, Dahl further discloses (Figs. 3-6, Sec. III) wherein the receiving circular circumference is arranged concentrically to the transmitting circular circumference; and wherein the receiving circular circumference is smaller than the transmitting circular circumference, or the transmitting circular circumference is smaller than the receiving circular circumference (see Figs. 3b or 5b).
Regarding claim 19, Dahl further discloses (Figs. 3-6, Sec. III) wherein unoccupied fields collectively forming a triangular shape are provided in the center of the arrangement in the regularly hexagonally parqueted surface (see Fig. 5b).
Allowable Subject Matter
Claims 7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.